Case 0:20-cv-60512-RAR Document 1 Entered on FLSD Docket 03/09/2020 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.

 JOSEPH L. MCKAY,

        Plaintiff,

 v.

 CAPIO PARTNERS, LLC,

       Defendant.
 _________________________________________/

                                       COMPLAINT
                                      JURY DEMAND

        1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

 U.S.C. §1692 et seq. (“FDCPA”).

                              JURISDICTION AND VENUE

        2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15

 U.S.C. §1692k.Venue in this District is proper because Plaintiff resides here and

 Defendant mailed letters into this District.

                                          PARTIES

        3.     Plaintiff, JOSEPH L. MCKAY, is a natural person, and citizen of the State

 of Florida, residing in Broward County, Florida.

        4.     Defendant, CAPIO PARTNERS, LLC, is a limited liability company

 formed under the laws of the State of Texas and citizen of the State of Texas with its

 principal place of business at Suite 150, 2222 Texoma Parkway, Sherman, Texas 75090.
Case 0:20-cv-60512-RAR Document 1 Entered on FLSD Docket 03/09/2020 Page 2 of 5



        5.     Defendant is registered with the Florida Department of State as a

 foreign limited liability company. Its registered agent for service of process is CT

 Corporation System, 1200 South Pine Island Road, Plantation, Florida 33324.

        6.     Defendant is registered with the Florida Office of Financial Regulation as a

 consumer collection agency.

        7.     Defendant regularly uses the mail and telephone in a business the principal

 purpose of which is the collection of debts by sending thousands of debt collection letters

 per year.

        8.     Defendant regularly collects or attempts to collect debts for other parties by

 sending thousands of debt collection letters per year on behalf of other entities.

                               FACTUAL ALLEGATIONS

        9.     Defendant sought to collect from Plaintiff an alleged debt arising from his

 personal medical care at Holy Cross Emergency Physicians in Broward County Florida.

        10.    The alleged debt consists of amounts due regarding a number of medical

 visits, the earliest of which occurred on April 26, 2014.

        11.    Plaintiff's debt went into default with Holy Cross Emergency Physicians for

 failure to pay.

        12.    Thereafter, the alleged debt was sold CF Medical, LLC.

        13.    CF Medical, LLC contracted with Defendant to collect the alleged debt.

        14.    On or about July 31, 2019, Defendant sent Plaintiff a letter, ("the letter"),

 attached as Exhibit "A".



                                               2
Case 0:20-cv-60512-RAR Document 1 Entered on FLSD Docket 03/09/2020 Page 3 of 5



        15.    The letter offers to "resolve these accounts for $2,779.70. This offer will

 save you 30%".

        16.    The letters make no mention of the fact that at the alleged debt arising from

 the April 26, 2014 medical care is time-barred.

        17.    At the top right of the letter, Defendant misrepresents the date of service of

 the April 26, 2014 medical care as June 25, 2016.

        18.    The language of the letter leads the least sophisticated consumer to believe

 that if he does not "resolve" the account, he risks litigation, when the alleged debt was

 already time-barred when the letter was sent.

        19.    The letter falsely represents the legal status of the alleged debt.

        20.    The letter falsely implies the threat of litigation.

        21.    In considering a debt collection letter sent on a time-barred debt offering to

 "resolve" the debt the Eleventh Circuit held:

         We conclude that this language, taken in its entirety, could plausibly
        deceive or mislead an unsophisticated consumer as to the legal status of the
        debt, even in the absence of an express threat of litigation.

 Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d 1264, 1272 (11th Cir. 2019)

                            COUNT I
    FALSE REPRESENTATION OF THE LEGAL STATUS OF THE ALLEGED
                             DEBT

        22.    Plaintiff incorporates Paragraphs 1 through 21.

        23.    Defendant's letter falsely represents the status of the alleged debt in

 violation of 15 U.S.C. §1692e (2)(A).




                                                 3
Case 0:20-cv-60512-RAR Document 1 Entered on FLSD Docket 03/09/2020 Page 4 of 5



        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                             COUNT II
       FALSE, DECEPTIVE AND MISLEADING THREAT OF LITIGATION
                   REGARDING THE ALLEGED DEBT

        24.    Plaintiff incorporates Paragraphs 1 through 21.

        25.    Defendant's letter deceptively and misleadingly implies the threat of

 litigation on a time-barred debt in violation of 15 U.S.C. §1692(e).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                               COUNT III
           FALSE, DECEPTIVE AND MISLEADING REPRESENTATION

        26.    Plaintiff incorporates Paragraphs 1 through 21.

        27.    Defendant's letter falsely, deceptively and misleadingly represents, at the

 top right of the letter, the date of service of the April 26, 2014 medical care as June 25,

 2016 in violation of 15 U.S.C. §1692(e).




                                               4
Case 0:20-cv-60512-RAR Document 1 Entered on FLSD Docket 03/09/2020 Page 5 of 5



        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                                           JURY DEMAND

        Plaintiff demands trial by jury.

                                            DONALD A. YARBROUGH, ESQ.
                                            Attorney for Plaintiff
                                            Post Office Box 11842
                                            Ft. Lauderdale, FL 33339
                                            Telephone: 954-537-2000
                                            Facsimile: 954-566-2235
                                            don@donyarbrough.com


                                        By: s/ Donald A. Yarbrough
                                           Donald A. Yarbrough, Esq.
                                           Florida Bar No. 0158658




                                              5
